                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
RICKY JULIO ORTIZ-RIVAS,

                          Plaintiff,
      v.                                           Case No. 20-cv-1844-pp
                                                   Appeal No. 21-1887
STEVEN T. MNUCHIN,

                        Defendant.
______________________________________________________________________________

  ORDER DENYING PLAINTIFF’S MOTION TO SUSPEND FILING FEE AND
               MOTION TO APPOINT COUNSEL (DKT. NO. 18)
______________________________________________________________________________

      Plaintiff Ricky Julio Ortiz-Rivas, who is confined at the Oneida County

Jail, filed an amended complaint alleging that the defendant, former United

States Secretary of the Treasury Steven Mnuchin, violated his rights under

federal law because the plaintiff’s $1700 Coronavirus Aid, Relief and Economic

Security Act (CARES Act) payment was sent to the Wisconsin Support

Collections Trust Fund to be applied to his child support obligation. Dkt. No.

11 at 2-3. Upon screening the amended complaint under 28 U.S.C. §1915A,

the court found that the plaintiff had failed to state a claim for relief under

federal law because the CARES Act authorizes offsets of economic impact

payments for delinquent child support payments. Dkt. No. 12 at 5. The court

also stated that the decision in Scholl v. Mnuchin, 489 F. Supp. 3d 1008 (N.D.

Cal. 2020), barring the IRS from withholding economic impact payments from

prisoners solely because of their incarcerated status, had no impact on or

relation to the question of whether economic impact payments can be


                                         1

           Case 2:20-cv-01844-PP Filed 07/26/21 Page 1 of 5 Document 22
intercepted to pay delinquent child support. Dkt. No. 12 at 7. The court noted

that, in any event, it appeared that the plaintiff was not incarcerated when his

payment was intercepted to pay the delinquent child support. Id. The court

dismissed the amended complaint for failure to state a claim for which a

federal court could grant relief and found that any amendment would be futile.

Id. at 8. Finally, the court denied as moot the plaintiff’s motion to appoint

counsel. Id.

      The court dismissed the case on April 14, 2021. Dkt. No. 12. On May 17,

2021, the plaintiff filed a notice of appeal.1 Dkt. No. 14. One week later, the

plaintiff filed a motion to suspend the filing fee and motion to reconsider the

court’s order denying his motion to appoint counsel. Dkt. No. 18.

      District courts generally lack jurisdiction over a case on appeal. Hughes

v. Farris, 809 F.3d 330, 333 (7th Cir. 2015) (citing Ameritech Corp. v. Int’l Bhd.

of Elec. Workers, Local 21, 543 F.3d 414, 418 (7th Cir. 2008)). But the court

retains limited authority to consider a timely filed motion. Circuit Rule 57 of

the United States Court of Appeals for the Seventh Circuit states that if, during

the pendency of an appeal, a party files a motion under Fed. R. Civ. P. 60(a) or


1 The plaintiff filed a trust account statement on May 24, 2021. Dkt. No. 19.
The plaintiff has not yet filed a motion for leave to proceed without prepaying
the appellate filing fee. On May 24, 2021, Clerk of Court sent the plaintiff a
letter advising him that he still needs to file such a petition and including a
blank petition for him to complete and send to the court. Dkt. No. 20. On July
12, 2021, the court received a handwritten document from the plaintiff titled
“Notice to Request to Remit of Federal Filing Fees & Costs.” Dkt. No. 21. This is
not the form the court sent the plaintiff and does not contain the information
that the court needs. Further, it appears to be a request to proceed without
prepaying the district court filing fee—it references a fee of $402, which is the
district court filing fee, rather than the $500 court of appeals filing fee.
                                         2

         Case 2:20-cv-01844-PP Filed 07/26/21 Page 2 of 5 Document 22
60(b), Fed. R. Crim. P. 35(b) “or any other rule that permits the modification of

a final judgment,” that party should ask the district court to indicate whether it

is inclined to grant the motion. If the district court says it is so inclined, the

Seventh Circuit will remand the case to the district court to modify the

judgment. The Federal Rules of Civil Procedure provide that if a party timely

files a motion for relief that the court lacks authority to grant because an

appeal is pending, the district court may: “(1) defer considering the motion; (2)

deny the motion; or (3) state either that it would grant the motion if the court of

appeals remands for that purpose or that the motion raises a substantial

issue.” Fed. R. Civ. P. 62.1(a).

      In the instant motion, the plaintiff states that he believes the court has

misunderstood his case and that there is an issue with how the institution has

been taking money from his account to pay the filing fee. Dkt. No. 18 at 1.

Regarding the first issue, the plaintiff contends that he believes the court

should have granted his request for a lawyer so that he could correctly present

his case. Id. at 1-4. The plaintiff says, “I believe that my claim is that my

stimulus payment was intercepted by the child support agency and that this

shouldn’t have happened because a stimulus payment is set to help an

individual in this pandemic[.]” Id. at 2-3. The court’s screening order addresses

this issue. If the plaintiff’s amended complaint had stated a claim for relief, or if

the court could have imagined a circumstance in which he could have filed a

second amended complaint that would have stated a claim for relief, the court

would have allowed the case to proceed at screening and it would have


                                          3

         Case 2:20-cv-01844-PP Filed 07/26/21 Page 3 of 5 Document 22
addressed his motion to appoint counsel, instead of denying the motion as

moot. The plaintiff has not shown that the court erred in denying as moot his

motion to appoint counsel, nor has he identified any reason for the court to

grant him relief from judgment.

      Regarding the filing fee issue, the plaintiff states that he is indigent and

that he cannot afford to pay the filing fee. Id. at 4. He says that he thought that

when the court ordered him to pay the initial partial filing fee ($32.84) that he

wouldn’t have to forward more payments because he is indigent. Id. at 4-5.

According to the plaintiff, he counts on any incoming funds to keep in contact

with his daughter and to buy hygiene supplies. Id. at 5.

      The court’s January 4, 2021 order assessing the initial partial filing fee

advised the plaintiff that if the court determined that he qualified to proceed

without prepaying the filing fee, it would (a) waive the $52 administrative fee,

and (b) allow the plaintiff to pay the $350 filing fee by paying an initial partial

filing fee, followed by monthly installments, until the $350 has been paid in

full. Dkt. No. 6 at 1; see also 28 U.S.C. §1915(b)(1) (“[I]f a prisoner brings a civil

action or files an appeal in forma pauperis, the prisoner shall be required to

pay the full amount of a filing fee.”). As of July 22, 2021, the Clerk of Court has

collected $45.24 of the plaintiff’s $350 filing fee. The plaintiff still owes $304.76




                                          4

         Case 2:20-cv-01844-PP Filed 07/26/21 Page 4 of 5 Document 22
and it should be collected in the manner set forth in the court’s screening

order. See Dkt. No. 12 at 9.

      The court DENIES the plaintiff’s motion to suspend filing fee and motion

to appoint counsel. Dkt. No. 18.

      Dated in Milwaukee, Wisconsin this 26th day of July, 2021.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       5

        Case 2:20-cv-01844-PP Filed 07/26/21 Page 5 of 5 Document 22
